Case 1:19-cv-05589-KAM-SJB Document 25 Filed 02/17/21 Page 1 of 4 PageID #: 248



 UNITED STATES DISTRICT COURT
 EASTERN DISTRICT OF NEW YORK
 ---------------------------------X
 MICHEL GORAYEB,

                        Plaintiff,
                                                ORDER
             v.
                                                19-CV-5589(KAM)(SJB)
 RSG CONSTRUCTION CORP.,

                     Defendant.
 ---------------------------------X

 KIYO A. MATSUMOTO, United States District Judge:

             The plaintiff, Michel Gorayeb (“Plaintiff”), initiated

 this breach of contract action on October 2, 2019 against RSG

 Construction Corporation (“Defendant”).         On July 16, 2020, the

 parties filed a stipulation of dismissal after reaching a

 settlement, which the court so-ordered.         (ECF No. 16,

 Stipulation of Dismissal.)       The stipulation of dismissal

 provided that “the court shall retain jurisdiction as provided

 in the [parties’] Settlement Agreement.”         (Id.)

             The settlement agreement provided that Defendant would

 pay Plaintiff a total of $145,000 pursuant to a monthly payment

 schedule.    (ECF No. 18, First Motion for Judgment, Ex. 1,

 Settlement Agreement, at 1.)       The settlement agreement further

 provided that “[i]n the event that [Defendant] shall default in

 payment of any installment due hereunder . . . then

 [Plaintiff]’s counsel may file the executed Affidavit of

 Confession of Judgment and such papers as are required by the



                                      1
Case 1:19-cv-05589-KAM-SJB Document 25 Filed 02/17/21 Page 2 of 4 PageID #: 249



 Clerk for the entry of judgment . . . without further notice to

 [Defendant] or [Defendant]’s counsel, and [Plaintiff] shall

 recover judgment against [Defendant] in the amount of

 $301,366.00, less any payments made” under the settlement

 agreement.    (Id. at 1-2.)     With the settlement agreement, the

 Defendant’s owner, Navjit Singh, executed the affidavit of

 confession of judgment, which “confess[ed] judgment and

 authorize[d] entry thereof against Defendant for the sum of

 Three Hundred One Thousand Three Hundred Sixty-Six Dollars and

 Zero Cents ($301,366.00), less any payments made pursuant to the

 Settlement Agreement . . . .”       (Id., Ex. A, ¶ 4.)

              On January 13, 2021, Plaintiff moved for the entry of

 judgment by confession against Defendant, after Defendant failed

 to make two payments totaling $27,000 that were due on December

 10, 2020 and January 10, 2021, respectively, pursuant to the

 terms of the parties’ settlement agreement.          (See First Motion

 for Judgment.)     The court ordered Defendant to respond to the

 motion, and on January 19, 2021, Defendant filed a response,

 stating that it would “immediately” pay the outstanding amount

 owed, “reimburse[]” Plaintiff’s counsel “for the attorneys fees

 attributable” to brining the motion, and noting that “this ought

 to be the one and only time defendant should receive relief from

 the stipulation.”     (ECF No. 22, Response to Motion.)        In light

 of Defendant’s representations, the parties jointly agreed on a


                                      2
Case 1:19-cv-05589-KAM-SJB Document 25 Filed 02/17/21 Page 3 of 4 PageID #: 250



 revised payment schedule, and Plaintiff agreed to withdraw the

 first motion for judgment by confession.         (ECF No. 23, Joint

 Letter.)   The court directed that if Defendant were to “default

 on its obligations in the future, Plaintiff may immediately re-

 file its motion” for entry of judgment by confession.            (ECF Dkt.

 Order Jan. 22, 2021.)

            On February 12, 2021, Plaintiff filed a second motion

 for judgment by confession, advising the court that Defendant

 failed to make a payment of $26,000 that was due on February 10,

 2021.   Defendant has not filed a response to the second motion

 for judgment by confession.

            New York law provides that “a judgment by confession

 may be entered, without an action, either for money due or to

 become due, or to secure the plaintiff against a contingent

 liability in behalf of the defendant, or both, upon an affidavit

 executed by the defendant[.]”       N.Y. C.P.L.R. 3218(a); see Xerox

 Corp. v. W. Coast Litho, Inc., 251 F. Supp. 3d 534, 538

 (W.D.N.Y. 2017) (“[a] federal court has the power and authority

 to enter a judgment pursuant to a confession of judgment as long

 as subject-matter jurisdiction exists and the confession of

 judgment was voluntarily, knowingly and intelligently made”)

 (collecting cases).

            Here, the requirements of New York law authorizing

 judgment by confession are met, because Defendant executed an


                                      3
Case 1:19-cv-05589-KAM-SJB Document 25 Filed 02/17/21 Page 4 of 4 PageID #: 251



 affidavit authorizing judgment by confession in a specific

 amount, to be entered upon its default.         This court has subject

 matter jurisdiction over the settlement, as Plaintiff (a

 resident of New Jersey) and Defendant (a corporation with its

 principal place of business in Queens Village, New York) are

 citizens of different states, and the amount in controversy

 exceeds $75,000.     Defendant never argued that its affidavit was

 not made knowingly and voluntarily; rather, in response to

 Plaintiff’s first motion, Defendant conceded that if the court

 excused its default, that should be the “one and only time”

 Defendant was excused.

            Accordingly, Plaintiff’s second motion for judgment by

 confession is GRANTED.      By February 19, 2021, Plaintiff shall

 file a letter indicating 1) whether any further payments have

 been received from Defendant, and 2) the amount of attorney fees

 Plaintiff seeks to recover in connection with its second motion

 for judgment by confession (supported by the attorneys’

 contemporaneous time entries).

 SO ORDERED.

 Dated:     Brooklyn, New York
            February 17, 2021


                                             /s/
                                    Hon. Kiyo A. Matsumoto
                                    United States District Judge




                                      4
